DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Double Patenting
The 101 statutory double patenting rejection in the previous Office Action is withdrawn in view of Applicant’s amendment to the claims – the claims are no longer identical in scope.
The nonstatutory double patenting rejection in the previous Office Action is withdrawn in view of Applicant’s Terminal Disclaimer filed 05/16/2022.

Terminal Disclaimer
The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,779,941 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 10, 11, 12, 13-14, 17-18, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,683,451 to Lenker et al. (hereinafter “Lenker”) (made of record in an 892 dated 06/07/2022).
Regarding claim 1, Lenker discloses (see abstract; Figs. 1-7; and Col. 6, line 11 - Col. 9, line 11) a delivery cylinder (as shown in the Figures) for a prosthetic implant, comprising: a first tubular portion (34, Fig. 3); and a second tubular portion (formed by plurality of runners 42, Figs. 3-4) comprising a plurality of distinct strut members (each individual runner 42) coupled to the first tubular portion and defining a volume for containing a prosthetic implant (10) in a radially compressed state (see Figs. 3-7 and Col. 7, lines 22-33), the strut members including proximal end portions and main body portions extending from the proximal end portions in both an expanded configuration (Figs. 3-4, 6-7) and a contracted configuration (Fig. 5) of the delivery cylinder (see Figs. 3-7, the proximal end portions are at the point of attachment with shaft 34 and the main body portions are the portions of runners 42 distal to the proximal end portions), the proximal end portions comprising flex regions configured such that application of force to the strut members causes deformation of the flex regions and corresponding radially inward or outward movement of the strut members relative to a longitudinal axis of the delivery cylinder between the expanded configuration and the contracted configuration (see Figs. 3-7 and Col. 7, line 32 - Col. 8, line 30); wherein the main body portions of the strut members are substantially parallel to the longitudinal axis of the delivery cylinder when the delivery cylinder is in the expanded configuration (as shown in Figs. 6-7) and when the delivery cylinder is in the contracted configuration (as shown in Fig. 5); and wherein the proximal end portions of the strut members are angled radially away from the longitudinal axis of the delivery cylinder when the delivery cylinder is in the expanded configuration (as shown in Fig. 3, at the attachment point of runner 42 to shaft 34, the runners 42 are already angling outward from the longitudinal axis).
Lenker further discloses (claim 2) wherein the flex regions comprise respective first and second bending portions with intermediate portions therebetween (see Figs. 3-7); (claim 3) wherein the first bending portions are located proximally of the second bending portions, and are configured to bend in a direction radially away from the longitudinal axis such that angles defined between the first tubular portion and the respective intermediate portions are less than 180 degrees when the delivery cylinder is in the expanded configuration (see Figs. 3-7); (claim 6) a woven liner (cover 32) movably disposed about an exterior of the second tubular portion (see Col. 7, line 45 - Col. 8, line 21); (claim 7) wherein the first tubular portion is a distal end portion of an outer shaft of a delivery apparatus (see Figs. 2-4, shaft 34 is an outer shaft as compared to an inner shaft 44, and is the outer shaft distal end as shown); (claim 8) further comprising a flexible member (cover 32) coupled to respective distal end portions of the strut members to limit radial expansion of the strut members (see Fig. 5 and Col. 7, lines 32-58); and (claim 9) wherein the strut members of the delivery cylinder form a cylindrical arrangement in the expanded configuration and in the contracted configuration (see Figs. 3-7).

Regarding claim 10, Lenker discloses a delivery apparatus (30, Fig. 2) including the delivery cylinder of claim 1 (see rejection of claim 1 above).

Regarding claim 11, Lenker discloses (see abstract; Figs. 1-7; and Col. 6, line 11 - Col. 9, line 11) a method of using the delivery cylinder of claim 1 (see rejection of claim 1 above), comprising: retracting a tubular member (32) from over the delivery cylinder or advancing the delivery cylinder from the tubular member such that the plurality of strut members of the delivery cylinder move radially outwardly from the contracted configuration to the expanded configuration (see Figs. 3-7 and Col. 7, line 32 - Col. 8, line 30); deploying a prosthetic implant (10) contained in the delivery cylinder in a radially compressed state (Fig. 5) from the delivery cylinder such that the prosthetic implant at least partially expands to a functional size (Fig. 6)  and the strut members move radially inwardly from the expanded configuration to the contracted configuration while the delivery cylinder remains distal to the tubular member (see Figs. 3-7 and Col. 7, line 32 - Col. 8, line 30); and recapturing the prosthetic implant such that the prosthetic implant is at least partially returned to the radially compressed state by the delivery cylinder (see Col. 8, lines 7-8), and the strut members move radially outwardly such that the delivery cylinder returns to the expanded configuration (see Figs. 3-7 and Col. 7, line 32 - Col. 8, line 30).

Regarding claim 12, Lenker discloses (see abstract; Figs. 1-7; and Col. 6, line 11 - Col. 9, line 11) an assembly (as shown in the Figures), comprising: a shaft (34) having a proximal end portion and a distal end portion (see Fig. 2); a delivery cylinder (shown in Figs. 3-4 formed by plurality of runners 42) coupled to the distal end portion of the shaft and including a plurality of distinct strut members (each individual runner 42)  defining a tubular portion in both an expanded configuration and a contracted configuration of the delivery cylinder (see Figs. 3-7), the strut members including flex regions configured such that application of force to the strut members causes deformation of the flex regions and corresponding radially inward or outward movement of the strut members relative to a longitudinal axis of the delivery cylinder between the expanded configuration and the contracted configuration (see Figs. 3-7 and Col. 7, line 32 - Col. 8, line 30); and a prosthetic implant (10) retained in a radially compressed state in the delivery cylinder (see Figs. 4-7 and Col. 7, lines 32-59); wherein the strut members of the delivery cylinder have a length that is greater than a length of the prosthetic implant at least when the delivery cylinder is in the expanded configuration (Figs. 4/7) such that the strut members retain the prosthetic implant in a radially compressed state when the delivery cylinder is in both the expanded configuration and in the contracted configuration (see Figs. 3-7 and Col. 7, line 32 - Col. 8, line 30).
Lenker further discloses (claim 13) wherein the flex regions comprise respective first and second bending portions with intermediate portions therebetween (see Figs. 3-7); (claim 14) wherein the first bending portions are located proximally of the second bending portions, and are configured to bend in a direction radially away from the longitudinal axis such that angles defined between the first tubular portion and the respective intermediate portions are less than 180 degrees when the delivery cylinder is in the expanded configuration (see Figs. 3-7); (claim 17) a woven liner (cover 32) movably disposed about an exterior of the second tubular portion (see Col. 7, line 45 - Col. 8, line 21); (claim 18) wherein: the strut members include proximal end portions and main body portions extending from the proximal end portions (Figs. 3-4, 6-7), the proximal end portions comprising the flex regions; and the main body portions of the strut members are substantially parallel to the longitudinal axis of the delivery cylinder when the delivery cylinder is in the expanded configuration and when the delivery cylinder is in the contracted configuration (see Figs. 3-7 and Col. 7, line 32 - Col. 8, line 30).

Regarding claim 19, Lenker discloses (see abstract; Figs. 1-10; and Col. 6, line 11 - Col. 9, line 11) a method, comprising: inserting a delivery assembly (30)  including a delivery cylinder (as shown in Figs. 3-4) containing a prosthetic implant (10) in a radially compressed state into an introducer sheath (Col. 9, line 9) such that a plurality of circumferentially arranged strut members (runners 42) of the delivery cylinder move radially inwardly from an expanded configuration to a contracted configuration to conform the delivery cylinder and the prosthetic implant to a diameter of the introducer sheath (see Col. 7, lines 14-58), the prosthetic implant being fully contained within a volume defined by the strut members (see Figs. 4-5); and advancing the delivery assembly through the introducer sheath and into a patient's body such that as the delivery cylinder exits the introducer sheath, the prosthetic implant expands the delivery cylinder and the strut members move radially outwardly and return to the expanded configuration (see Figs. 5-7 and Col. 7, line 59 - Col. 8, line 10) 
Lenker further discloses (claim 20) wherein: the strut members include proximal end portions and main body portions extending from the proximal end portions (Figs. 3-4, 6-7), the proximal end portions comprising the flex regions; and the main body portions of the strut members are substantially parallel to the longitudinal axis of the delivery cylinder when the delivery cylinder is in the expanded configuration and when the delivery cylinder is in the contracted configuration (see Figs. 3-7 and Col. 7, line 32 - Col. 8, line 30).

Allowable Subject Matter
Claims 4-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 and 15-16 are allowable for the reasons set forth in the parent application’s (15/451,149) Final Office Action dated 08/14/2019 at paras. 39 and 40 and in the Reasons for Allowance in the Notice of Allowance dated 01/06/2020 at para. 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-14, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771